

115 SRES 65 ATS: Designating March 3, 2017, as “National Speech and Debate Education Day”.
U.S. Senate
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 65IN THE SENATE OF THE UNITED STATESFebruary 17 (legislative day, February 16), 2017Mr. Grassley (for himself and Mr. Coons) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating March 3, 2017, as National Speech and Debate Education Day.
	
 Whereas it is essential for youth to learn and practice the art of communicating with and without technology;
 Whereas speech and debate education offers students myriad forms of public speaking through which students may develop talent and exercise unique voice and character;
 Whereas speech and debate education gives students the 21st-century skills of communication, critical thinking, creativity, and collaboration;
 Whereas critical analysis and effective communication allow important ideas, texts, and philosophies the opportunity to flourish;
 Whereas personal, professional, and civic interactions are enhanced by the ability of the participants in those interactions to listen, concur, question, and dissent with reason and compassion;
 Whereas students who participate in speech and debate have chosen a challenging activity that requires regular practice, dedication, and hard work;
 Whereas teachers and coaches of speech and debate devote in-school, afterschool, and weekend hours to equip students with life-changing skills and opportunities;
 Whereas National Speech and Debate Education Day emphasizes the lifelong impact of providing people of the United States with the confidence and preparation to both discern and share views;
 Whereas National Speech and Debate Education Day acknowledges that most achievements, celebrations, commemorations, and pivotal moments in modern history begin, end, or are crystallized with public address;
 Whereas National Speech and Debate Education Day recognizes that learning to research, construct, and present an argument is integral to personal advocacy, social movements, and the making of public policy;
 Whereas the National Speech & Debate Association, in conjunction with national and local partners, honors and celebrates the importance of speech and debate through National Speech and Debate Education Day; and
 Whereas National Speech and Debate Education Day emphasizes the importance of speech and debate education and the integration of speech and debate education across grade levels and disciplines: Now, therefore, be it
	
 That the Senate— (1)designates March 3, 2017, as National Speech and Debate Education Day;
 (2)strongly affirms the purposes of National Speech and Debate Education Day; and (3)encourages educational institutions, businesses, community and civic associations, and all people of the United States to celebrate and promote National Speech and Debate Education Day.